09-4854-cv
Perrotti v. Middlebury

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the thirtieth day of August, two thousand and ten.

PRESENT:

          ROGER J. MINER ,
          JOSÉ A. CABRANES,
          CHESTER J. STRAUB,
                        Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
WILLIAM PERROTTI,

                               Plaintiff-Appellant,

          v.                                                                               No. 09-4854-cv

TOWN OF MIDDLEBURY, EDWARD ST. JOHN , I/O,
HARWOOD LOOMIS, I/O, THOMAS O’LOSKEY, I/O,
JEAN DONEGAN , I/O,

                               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                               1
FOR PLAINTIFF-APPELLANT:                          CRAIG T. DICKINSON , Dickinson & Mallow,
                                                  Waterbury, CT.

FOR DEFENDANTS-APPELLEES:                 SCOTT M. KARSTEN, Karsten, Dorman & Tallberg,
                                          LLC, West Hartford, CT.
       Appeal from a judgment of the United States District Court for the District of Connecticut
(Warren W. Eginton, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff-appellant William Perrotti (“Perrotti” or “plaintiff”) appeals from a judgment of the
District Court filed November 2, 2009 dismissing his claims againt defendants Town First Selectman
Edward St. John; architectural consultant Harwood Loomis; Town Building Department Official
Thomas O’Loskey; and Town Zoning Enforcement Officer Jean Donegan (jointly, the
“defendants”) for alleged violations of Perrotti’s First Amendment and Fourteenth Amendment
rights. In his complaint, Perrotti asserts that defendants interfered with the zoning and permit
approval process required for the expansion of his restaurant, such that (1) he was denied the equal
protection of the laws guaranteed by the Fourteenth Amendment, (2) he suffered retaliation for
political activity protected by the First Amendment, and (3) he was denied due process under the
Fourteenth Amendment.

        On January 15, 2009, defendants filed a motion for summary judgment. In a Memorandum
of Decision on Defendants’ Motion for Summary Judgment filed November 2, 2009, the District
Court granted this motion and dismissed all claims by Perrotti. We assume the parties’ familiarity
with the remaining facts and procedural history of the case.

         We review a district court’s grant of summary judgment de novo, construing the evidence in
the record in the light most favorable to the plaintiff and drawing all inferences in the plaintiff’s
favor. See, e.g., Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). Here, the plaintiff failed
to produce evidence sufficient to foreclose summary judgment. Among other problems, we note
that the allegations put forth in Perrotti’s brief are almost completely unsupported by references to
the factual record. See, e.g., Appellant’s Br. at 48–50 (briefing the issue of Perrotti’s First
Amendment retaliation claim without a single citation to facts in the record); id. at 51-55 (briefing
the issue of Perrotti’s alleged denial of equal protection under the Fourteenth Amendment without a
single citation to facts in the record); id. at 56–62 (briefing the issue of Perrotti’s alleged denial of
due process under the Fourteenth Amendment without a single citation to facts in the record). We
find no error in the District Court’s careful and well-reasoned analysis of plantiff’s claims.



                         2
                                         CONCLUSION
       We have considered all of plaintiff’s arguments and find them to be without merit. We
AFFIRM the judgment of the District Court substantially for the reasons stated in its Memorandum
of Decision on Defendants’ Motion for Summary Judgment, Perrotti v. Town of Middlebury, No. 3:06-
CV-01930 (WWE), 2009 WL 3682535 (D. Conn. Nov. 2, 2009).



                                            FOR THE COURT,

                                            Catherine O’Hagan Wolfe, Clerk of Court




                      3